DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed June 27, 2022.  Claims 1-3, 5, 8, and 9 have been amended.  Claims 12 and 13 are newly added.  Claim 4 has been cancelled.  Claims 10 and 11, and species other than species SEQ ID NO: 10 in claims 6 and 7, and NRRL number 50837 in claim 8, remain withdrawn.  Claims 1-3, 5-9, 12, and 13 are currently pending and under examination.

	This application is a Continuation Application of U.S. Patent Application No. 14/720679, filed May 22, 2015, which claims benefit of priority to U.S. Provisional Patent Application No. 62/002107, filed May 22, 2014.


Withdrawal of Objections/Rejections:


	The objections to claims 1-4 and 9, are withdrawn.

Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically the strain deposited under NRRL number 50837.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to 
      the Commissioner upon request;

(b) all restrictions upon availability to the public will be irrevocably removed upon 
     granting of the patent;

(c) the deposit will be maintained in a public depository for a period of 30 years or 5 
     years after the last request or for the effective life of the patent, whichever is longer;

(d) a test of the viability of the biological material at the time of deposit will be made 
     (see 37 C.F.R. § 1.807); and

(e) the deposit will be replaced if it should ever become inviable.


Although Applicant has noted in paragraph [0035] of the Specification that the biological material was deposited according to the Treaty of Budapest, a statement that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent is additionally required.  

Applicant has indicated that this rejection is overcome by the statement “Applicant hereby states that all restriction imposed on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.” 
Applicant’s arguments have been fully considered, but have not been found persuasive.
This statement does not indicate that the restrictions will be irrevocably removed “without restriction or condition.”  Therefore, this rejection is maintained.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 as amended recites “the mutant microorganism” on line 3.  This limitation is indefinite, because it is unclear if “the mutant microorganism” refers to the “mutant Labyrinthulomycete microorganism” previously recited, or to another mutant microorganism. 
	Claims 2, 3, 5, 7 are likewise rejected for recitation of “the mutant microorganism,” and new claims 12 and 13 for recitation of “the microorganism.”
	With regard to claim 8, this claim is indefinite, as it is unclear what is deposited under the NRLL numbers.  It is suggested that “wherein the mutant Labyrinthulomycete microorganism is deposited” as claimed be recited.  
	Claims 6 and 9 are included in this rejection, as these claims depend from above rejected claims and fail to remedy the noted deficiencies.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a mutant Labyrinthulomycete microorganism produced by being subjected to gamma radiation, and its inherent capabilities. This judicial exception is not integrated into a practical application because only the microorganism produced by a process and its inherent capabilities are claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the mutant Labyrinthulomycete microorganism produced by a process and its inherent capabilities is claimed.
With regard to Step 1, the microorganism as claimed in claim 1 is a composition of matter.
With regard to Step 2A, prong one, claim 1 encompasses a mutant Labyrinthulomycete microorganism, the microorganism produced by being subjected to gamma radiation, having the noted fatty acid production capabilities.  Thus, claim 1 is generally directed to a microorganism.  It is indicated in the Specification that the term “mutant” includes microorganisms that have incurred a mutation, where the mutation can be naturally occurring, i.e. can arise spontaneously (see Para. 98, line 1-2 and Para. 99, Line 1-2).  Additionally, it is noted that gamma radiation is present as background radiation in the natural environment, where gamma radiation makes up 14% of the background radiation (see Art of Record: World Nuclear Association).  Thus, it appears that the mutant Labyrinthulomycete microorganism as claimed includes a natural strain where the mutation has arisen spontaneously.  The further limitations that the mutant Labyrinthulomycete microorganism produces a microbial oil comprising at least 35% of total fatty acids as DHA and at least 25% of total fatty acids as myristic acid, are an inherent capability that further characterizes the natural mutant Labyrinthulomycete microorganism.  As such, the composition of claim 1, which includes only a mutant Labyrinthulomycete microorganism as produced and its inherent fatty acid production capabilities, is deemed to be a natural product.
With regard to Step 2A, prong two, claim 1 does not recite any elements in addition to the mutant Labyrinthulomycete microorganism as produced and its inherent fatty acid production capabilities.  As such, there is no additional element in claim 1 that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a mutant Labyrinthulomycete microorganism as produced having the inherent fatty acid production capabilities, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With regard to Step 2B, claim 1 does not recite any elements in addition to the mutant Labyrinthulomycete microorganism as produced having the inherent fatty acid production capabilities.  As such, the claim does not recite additional elements that alone or together amount to significantly more than the judicial exception itself.
With regard to dependent claims 2 and 3, it is noted that UV radiation is present in the natural environment, wherein at least 3000 µJ/cm2 of UV radiation is expected to be present due to solar radiation and all day exposure in nature.  Thus, the mutant Labyrinthulomycete microorganism would necessarily be subjected to such radiation in nature.
With regard to dependent claim 5, this claim further characterizes the mutant Labyrinthulomycete microorganism as produced having the inherent fatty acid production capabilities, and does not overcome the noted deficiencies of claim 1.
With regard to dependent claims 6-8, as it is indicated in the Specification that the term “mutant” includes microorganisms that have incurred a mutation, where the mutation can be naturally occurring, i.e. can arise spontaneously (see Para. 98, line 1-2 and Para. 99, Line 1-2), and as gamma radiation is present as background radiation in the natural environment, where gamma radiation makes up 14% of the background radiation (see Art of Record: World Nuclear Association), the microorganism having an 18S rDNA sequence having at least 90% or 98% identity to SEQ ID NO: 10, and being deposited under NRRL number 50837, is interpreted to include a natural mutant microorganism.   
With regard to dependent claims 9, 12, and 13, as microorganisms that are a member of the family Thraustochytriaceae, and microorganisms that are from the genus Schizochytrium and Aurantiochytrium, are naturally occurring microorganisms, these claims do not overcome the noted deficiencies of claim 1.
For the forgoing reasons, the microorganism as claimed is not deemed to encompass patent eligible subject matter under 35USC §101.


	Applicant urges that claim 1 as amended requires that the mutant organism be produced by being subjected to gamma radiation, where the claim now requires steps produced by humans since natural gamma radiation is absorbed by the Earth’s atmosphere.
	Applicant’s arguments have been fully considered, but have not been found persuasive.  
As noted in the modified rejection above, it is indicated in the Specification that the term “mutant” includes microorganisms that have incurred a mutation, where the mutation can be naturally occurring, i.e. can arise spontaneously (see Para. 98, line 1-2 and Para. 99, Line 1-2).  Additionally, it is noted that gamma radiation is present as background radiation in the natural environment, where gamma radiation makes up 14% of the background radiation (see Art of Record: World Nuclear Association).  Thus, it appears that the mutant Labyrinthulomycete microorganism as claimed includes a natural strain where the mutation has arisen spontaneously due to the presence of background radiation, including specifically gamma radiation.  


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pora et al. (IDS; WO 2012/175027, Published 2012 – Previously Presented).
With regard to claims 1, 2, 5-7, 9, 12, and 13, Pora et al. teach a Schizochytrium sp. strain identified as 2010-0321 and deposited at the Chinese Center for Type Culture Collection with the deposit reference number of CCTCC M 2011024; wherein this strain is a mutant strain produced by exposure to radiation, including ultra-violet radiation; has properties of increased DHA content, including by about 70%, as compared with a naïve (wild-type) Schizochytrium sp. strain; and comprises an 18S rDNA sequence having 98% identity to SEQ ID NO: 10 (Abs.; claim 1, 2, 4, 16; see also Sequence Comparison of current SEQ ID NO: 10 to Pora et al. SEQ ID NO: 2).  The Schizochytrium sp. strain identified as 2010-0321 is a mutant Labyrinthulomycete microorganism that is a member of the family Thraustochytriaceae.
This claim is directed to the Labyrinthulomycete microorganism, which is produced by the claimed process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Here, the Schizochytrium sp. strain identified as 2010-0321 of Pora et al. likewise comprises an 18S rDNA sequence having 98% identity to SEQ ID NO: 10, is also a mutant strain produced by exposure to radiation, and has properties of increased DHA content, including by about 70%, as compared with a wild-type Schizochytrium sp. strain (Abs.; claim 1, 2, 4, 16; see also Sequence Comparison of current SEQ ID NO: 10 to Pora et al. SEQ ID NO: 2).  The Schizochytrium sp. strain identified as 2010-0321 of Pora et al. is used for the same purpose as claimed: to produce microbial oil, including DHA.  Functionally, the Schizochytrium sp. strain identified as 2010-0321 of Pora et al. is the same as the claimed mutant Labyrinthulomycete microorganism.   Therefore, the Schizochytrium sp. strain identified as 2010-0321 of Pora et al. is necessarily the same as, or would have rendered obvious, the mutant Labyrinthulomycete microorganism produced by the claimed process of gamma radiation.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Further, as the mutant Schizochytrium sp. strain identified as 2010-0321 cannot be separated from its properties, and as this strain not only comprises an 18S rDNA sequence having 98% identity to SEQ ID NO: 10, but is produced by exposure to radiation, the mutant Schizochytrium sp. strain identified as 2010-0321 would necessarily produce a microbial oil comprising at least 35% of total fatty acids as DHA and at least 25% of total fatty acids as myristic acid, as well as produce DHA at a rate of at least 100 mg/L/h, and produce at least 20% more DHA and at least 100% more myristic acid as a percent of total fatty acids than the wild type strain from which it is derived. 
Alternatively, it would have been obvious to one of ordinary skill in the art to utilize the mutant Schizochytrium sp. strain identified as 2010-0321 of Pora et al. in a culture medium compromising the necessary components to result in the production of microbial oil with a desired fatty acid content, including at least 35% DHA and at least 25% myristic acid, and at a desired rate, including at least 100 mg/L/h. 
With regard to claim 3, Pora et al. teach that the Schizochytrium sp. is mutagenized by exposure to UV radiation for about 70 to 90 seconds (p. 5, last paragraph to p. 6, first paragraph), which encompasses at least 3000 µJ/cm2 of UV radiation.  

Applicant urges that Pora does not teach or suggest any mutant Labyrinthulomycetes microorganism that was produced by being subjected to gamma radiation, and that produces a microbial oil comprising at least 35% DHA and at least 25% myristic acid.
Applicant’s arguments have been fully considered, but have not been found persuasive. 
The amendments have been addressed in the modified rejection above.

Conclusion

No claims are allowable.  However, claim 8 appears to be free of the art.

Art of Record:

Apt et al., US 2010/0239533, Published 2010 (mutant thraustochytrid microorganisms produced by irradiation, where the mutant thraustochytrid produces at least 40% of total fatty acids as DHA).

World Nuclear Association, What is Background Radiation?, Accessed 10/11/22, Online at: www.world-nuclear.org/uploadedFiles/org/Features/Radiation/4_Background_Radiation %281%29.pdf (gamma radiation makes up 14% of natural background radiation).



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653